Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 28, 2022

The Court of Appeals hereby passes the following order:

A22D0249. JAMES JEFFERY LOONEY v. THE STATE.

      In 2013, James Jeffery Looney pled guilty to child molestation, sodomy, and
incest. Looney filed a motion for an out-of-time appeal, in which he argued that he
signed a probation waiver without the advice of counsel at his plea hearing. On
October 21, 2021, the trial court granted Looney’s motion for an out-of-time appeal.
The order was mailed to the wrong address, and on January 25, 2022, the trial court
entered a second order granting Looney an out-of-time appeal. Looney then filed this
application for discretionary appeal.
      An order granting an out-of-time appeal may be appealed directly. See
Rowland v. State, 264 Ga. 872, 876 (2) (452 SE2d 756) (1995) (“A defendant granted
an out-of-time appeal by the trial court will have 30 days from the grant to file a
notice of appeal to the appellate court with subject-matter jurisdiction.”). Under
OCGA § 5-6-35 (j), this Court will grant a timely application for discretionary appeal
where the order sought to be appealed may be appealed directly. Accordingly, this
application is hereby GRANTED.
      Looney shall have ten days from the date of this order to file a notice of appeal
with the superior court. If he has already filed a notice of appeal, he does not need to
file another notice of appeal. The clerk of the superior court is DIRECTED to include
a copy of this order in the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/28/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.